Title: To James Madison from Valentin de Foronda, 27 July 1808
From: Foronda, Valentin de
To: Madison, James



Muy Señor mio:
Philada. 27. de Julio de 1808.

Espero que V. S. tendra la bondad de dar en mi nombre las gracias a su Exa. el Señor Presidente por el permiso, del Barco que ha tenido à bien concederme para el transporte de los Españoles que se hallan en Baltimore con destino a la Havana, segun me ínsínua el Señor Eduardo Jones.
He escrito al Consul, que cele tanto en el Capitan, como enlos Españoles, sobre que no abusen del permiso: que à lo menos se embarquen 14. de los 18. que firmaron y que no habilite el Barco, si teme algun engaño, pues yo jamas protegere pícardias.  Dios gue. á V. S. Ms. as.  B L. M de V S. su mas atento servidor

Valentin de Foronda

